Citation Nr: 0018355	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim by a former prisoner of war (POW) to 
presumptive service connection for residuals of beri beri, 
to include ischemic heart disease.

2. Whether new and material evidence has been submitted to 
reopen a claim by a former POW to presumptive service 
connection for post-traumatic arthritis of multiple 
joints.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James A. Frost, Counsel 


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He was a prisoner of the Government of Germany 
for 13 months.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1998 by the Department of 
Veterans Affairs (VA) regional office (RO) in Detroit, 
Michigan.

The Board notes that a rating decision in June 1995 denied 
the veteran's claims; he was duly notified of the decision; 
he did not file a timely substantive appeal, and the decision 
became final.  Thereafter, he submitted additional evidence 
in an attempt to reopen his claims; the RO found that the 
additional evidence was not new and material and the current 
appeal ensued.


REMAND

In May 2000, prior to the promulgation of a decision by the 
Board in this case, the appellant submitted, and the Board 
accepted for filing, two items of additional evidence: a lay 
statement by T.F., who indicated that he was a POW with the 
veteran during World War II; and a statement in support of 
claim by the appellant.  In response to a letter to him from 
the Board's administrative service, the appellant stated that 
he did not waive initial consideration of the additional 
evidence by the agency of original jurisdiction.  See 
38 C.F.R. §§ 20.800, 20.1304(c) (1999).  The appellant 
requested that his case be returned to the RO for initial 
consideration of the additional evidence by the RO.  
Accordingly, this case is REMANDED to the RO for the 
following:

The RO should review the additional 
evidence and determine whether the 
veteran's claims may now be reopened. If 
the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to afford the veteran due 
process of law.  By this REMAND the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




